 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MARQUIS L. HAWKINS

 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00089-DAD-BAM
12                        Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                   MOTION TO REVOKE DETENTION ORDER
13   vs.
14   MARQUIS L. HAWKINS                            DATE: June 10, 2019
                                                   TIME: 10:00 a.m.
15                       Defendant.                JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the hearing on defendant’s motion to revoke detention order in the
20   above-captioned matter now set for June 3, 2019, before the Honorable Dale A. Drozd, may be
21   continued to June 10, 2019, at 10:00 a.m..
22          The reason for this request is that Ms. Sonia Pittman, the mother of Mr. Hawkins’s
23   fiancée, recently passed and her services are scheduled for the morning of June 3, 2019. Friends
24   and family members wishing to attend Mr. Hawkins’s court hearing would now have a
25   scheduling conflict and would be unable to come. Counsel for the government has no objection
26   to the requested continuance and is available on the requested date.
27          Time was previously excluded under the Speedy Trial Act up to and including June 10,
28   2019. See PACER DKT #19.
 1                                                          Respectfully submitted,

 2                                                          McGREGOR SCOTT
                                                            United States Attorney
 3
 4   DATED: May 28, 2019                             By:    /s/ Justin Gilio
                                                            JUSTIN GILIO
 5                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 6
 7                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
 8
 9   DATED: May 28, 2019                             By:    /s/ Charles J. Lee
                                                            CHARLES J. LEE
10                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
11                                                          MARQUIS L. HAWKINS

12
13
                                                     ORDER
14
15            IT IS SO ORDERED that the hearing on defendant’s motion to revoke detention order in

16   the above-entitled case shall be continued to June 10, 2019 at 10:00 a.m.

17
     IT IS SO ORDERED.
18
         Dated:        May 28, 2019
19
                                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
      Hawkins: Stipulation and [Proposed] Order       -2-
      to Continue Motion to Revoke Detention Order
